907 F.2d 150
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.J.L.B. EQUITIES, INC., Plaintiff-Appellant,v.FASIG-TIPTON LIVESTOCK UNDERWRITERS, Defendant-Appellee.
No. 89-5933.
United States Court of Appeals, Sixth Circuit.
June 28, 1990.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and JOHN W. POTTER,* District Judge.
PER CURIAM:


1
Plaintiff J.L.B. Equities, Inc.  ("JLB") appeals from the district court's June 22, 1989 order granting summary judgment in favor of defendant Fasig-Tipton Livestock Underwriters, Inc.  ("Fasig-Tipton").  This diversity tort action, involving the appraisal of thoroughbred horses, arises from a business loan made by JLB to The Greene Team, Inc.  JLB, a secondary lender in the equipment leasing and second mortgage commercial loan business, loaned a total of $139,989.34 to The Greene Team, Inc.  JLB maintains that Fasig-Tipton, an equine insurance company, negligently misrepresented the value of several horses owned by The Green Team, Inc. that were used as collateral for the loan.


2
Having carefully considered the record, the briefs, and the oral arguments of the parties, we find no error warranting reversal.  Therefore, we AFFIRM the well-reasoned memorandum opinion and order of the Honorable Karl S. Forester, United States District Judge for the Eastern District of Kentucky.



*
 The Honorable John W. Potter, United States District Judge for the Northern District of Ohio, sitting by designation